ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_02_EN.txt. 219

SEPARATE OPINION OF JUDGES RUDA, MOSLER, AGO,
SIR ROBERT JENNINGS AND DE LACHARRIERE

1. Article 63 of the Statute of the Court provides for a right of inter-
vention in proceedings before it, “Whenever the construction of a con-
vention to which States other than those concerned in the case are parties is
in question”. Where those conditions are fulfilled, a State wishing to
intervene has a right to do so, and it is not for the Court to grant or
withhold permission. Nevertheless, it is for the Court to decide in each case
whether or not the conditions for such intervention, laid down in Article
63, are fulfilled.

2. Accordingly, Article 82 of the Court’s Rules provides that a State
desiring to avail itself of the right of intervention conferred upon it by
Article 63 shall file a declaration ; which declaration shall contain inter
alia:

“(b) identification of the particular provisions of the convention the
construction of which it considers to be in question ;
(c) a statement of the construction of those provisions for which it
contends”.

3. We have voted with the majority of the Court in deciding that El
Salvador’s declaration of intervention is inadmissible in the present phase
of the proceedings, because we have not been able to find, in El Salvador’s
written communications to the Court, the necessary identification of such
particular provision or provisions which it considers to be in question in
the jurisdictional phase of the case between Nicaragua and the United
States ; nor of the construction of such provision or provisions for which it
contends. Furthermore, the brief references made in this regard have not
convinced us that El Salvador’s request is in accordance with what is
contemplated by Article 63 of the Court’s Statute.

4. We differ, however, from the Court on the question whether or not El
Salvador should have been granted an oral hearing. In our opinion, it
would have been more in accordance with judicial propriety if the Court
had granted a hearing to the State seeking to intervene, and had not
decided only on the basis of the written communications.

(Signed) J. M. RuDA.

(Signed) Hermann MOSLER.
(Signed) Roberto AGO.
(Signed) R. Y. JENNINGS.
(Signed) Guy DE LACHARRIERE.
